Citation Nr: 0127643	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with mild disc bulging and protrusion, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Columbia South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for lumbosacral strain with mild disc bulging and 
protrusion. 

REMAND

As noted above, the veteran claims entitlement to an 
increased rating for lumbosacral strain with mild disc 
bulging and protrusion.  In this regard, in November 1999, 
the veteran indicated that his low back condition had 
increased in severity, that he had the sensation of having to 
urinate frequently and that he experienced some groin area 
numbness.  Additionally, the veteran reported that as a 
result of his low back condition, he quit his job as a truck 
driver and was employed as a driving instructor.  

In this case, however, further development is warranted prior 
to final adjudication of the appellant's claim.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Unfortunately, although the veteran was afforded VA 
examinations in May 1997 and March 2000, those examinations 
are inadequate for rating purposes because any rating 
examination of a musculoskeletal disability must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Each of those factors are not fully discussed by either 
examination.  Additionally, because the diagnostic codes used 
to rate the veteran's lower back disability are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in quantifiable terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  Id.

Additionally, the March 2000 examination report noted the 
veteran's complaints of gradually increasing low back pain 
that radiated into the right sacroiliac region and down the 
left lower extremity to his left heel.  He indicated that he 
had difficulty working as a result of the pain.  Following 
examination the examiner indicated that an electromyogram was 
needed to look for evidence of radiculopathy.  However, no 
electromyogram results are contained within the veteran's 
claim folder and it is unclear whether such testing was 
conducted.  VA's failure to conduct further evaluation and 
studies as recommended by VA's own physicians constitutes a 
breach of the duty to assist the veteran.  Hyder v. 
Derwinski, 1 Vet. App. 221, 224 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
low back pain since May 1997.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, to include any electromyographic 
studies conducted in 2000.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must contact the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and representative 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
orthopedic and neurologic examinations to 
determine the nature and extent of all 
current disability of the low back.  The 
claims folder must be made available to 
the examiners prior to the examination.  
All indicated testing, to include 
electromyographic studies should be 
conducted.  The examination reports 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the low back. 

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  

It should be specifically noted whether 
any limitation of lumbar motion is 
slight, moderate or severe.  The 
neurologist should report whether the 
veteran has symptoms compatible with 
sciatic neuropathy or other neurologic 
findings consistent with degenerative 
lumbar disc disease and the frequency 
with which any disc syndrome attacks 
occur.  Finally, it should be 
specifically reported whether the veteran 
has muscle spasms, a listing of the whole 
spine, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, a loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  
The reports should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and 
recently promulgated regulations is 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


